Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 1 of 15                        PageID 120




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  JOHN WALLS,                                      )
                                                   )
         Plaintiff,                                )
                                                   )        Case No. 2:19-cv-2844-JPM-tmp
  v.                                               )
                                                   )
  STERLING JEWELERS, INC.,                         )
                                                   )
         Defendant.                                )


                      ORDER DENYING MOTION TO INTERVENE



        Before the Court is Chastity Gordon-Fortune’s April 18, 2020 Motion to Intervene.

 (ECF No. 23.) Gordon-Fortune moves the Court to intervene in this action pursuant to

 Federal Rule of Civil Procedure 24(b)(1)(B) because “her claims of sexual harassment and

 retaliation brought under Title VII of the Civil Rights Act of 1964 and the Tennessee Human

 Rights Act, T.C.A. § 4-21-101 share common questions of law and fact with the main action

 and satisfy the requirements of permissive intervention.” (Id. at PageID 69.) Gordon-Fortune

 argues that the “Walls and Fortune cases share common issues of law and fact including

 witnesses – the foremost being District Manager Eric Smith – who terminated Walls, sexually

 harassed Fortune until she complained, and then retaliated against Fortune by furloughing her

 without pay.” (Id. at PageID 70.) According to Gordon-Fortune, these witnesses include

 herself and Nick Slabaugh, an HR-investigator for Defendant. (Id. at PageID 70–72.)

 Gordon-Fortune also asserts that “[a]n important common issue to Walls and Fortune is

 Sterling’s affirmative defense that it has acted in good faith and [put] corrective processes in

 place.” (Id. at PageID 72.) Gordon-Fortune asserts that she and Walls “both endeavor to
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 2 of 15                         PageID 121




 show that Sterling has, for many years, conducted ruse ‘investigations’ designed only to

 protect Sterling and its managers from the consequences of their wrongdoing,” and that

 “Walls and Fortune share the common need to obtain discovery to disprove Sterling’s

 affirmative defense of having an effective program to prevent and correct illegal

 discrimination.” (Id. at PageID 72–73.) Finally, Gordon-Fortune asserts that she and Walls

 will share considerable discovery related to “sexual harassment cases” and that both cases

 “present the first opportunity for a court to look inside Sterling’s ‘insidious’ ‘lock box.’” (Id.

 at PageID 73).

        Defendant Sterling Jewelers opposes the Motion. (ECF No. 24.) Defendant argues

 that Gordon-Fortune’s claims “lack common questions of law and fact with John Wall’s [ ]

 claims . . . [and that] Fortune’s intervention in Walls’s lawsuit would prejudice Sterling.” (Id.

 at PageID 89.) Defendant provides several arguments in support of its position. First,

 Defendant argues that Gordon-Fortune’s case does not share common questions of law or fact

 because the fact “that there exist common witnesses in each suit does not mandate permissive

 intervention.” (Id. at PageID 92.) Defendant asserts that “common witnesses and common

 questions of law are not mutually exclusive” and that Slabaugh’s and Gordon-Fortune’s

 involvement as witnesses in Walls’s case do not support intervention. (Id. at PageID 95–96.)

 Second, Defendant argues that shared discovery and shared affirmative defenses do not qulify

 as common questions of law or fact, and that discovery in these cases will not be related. (Id.

 at PageID 97–98.) Third, Defendant argues that Walls and Gordon-Fortune have brought

 actions under two different statutes and seek separate damages. (Id. at PageID 99–100.)

 Defendant asserts that “Walls and Fortune will present two separate claims . . . [and] [i]n

 doing so, they will present distinct evidence to establish the distinct elements of their distinct


                                                  2
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 3 of 15                       PageID 122




 claims.” (Id. at PageID 100 (emphasis in original).) Defendant asserts that Gordon-Fortune

 would also present separate theories of damages from Walls and would prejudice Defendant.

 (Id. at PageID 101–02.)

        For the reasons set forth below, the Motion is DENIED.

 I.     BACKGROUND

        A.      John Walls’s Age Discrimination Case Against Sterling Jewelers

        Plaintiff John Walls filed this Age Discrimination in Employment Act (“ADEA”)

 action on December 9, 2019. (ECF No. 1.) For 14 years, Walls held the position of general

 manager at Defendant’s Kay Jewelers store in Collierville, Tennessee. (Id. ¶ 3.) Walls

 alleges that Eric Smith, Defendant’s district manager and Walls’s supervisor, fired Walls and

 replaced him with a 25-year-old female manager. (Id. ¶¶ 4–5.) Plaintiff alleges that Smith

 “undertook a campaign to eliminate older workers and replace them, primarily, with young

 females.” (Id. ¶ 7.) Walls further alleges that after requesting his employee records from

 Smith, he learned that Smith had “given him [disciplinary] write-ups without his knowledge

 or [without giving him] an opportunity to respond.” (Id. ¶ 14.) Walls asserts that these write-

 ups alleged that certain stores that Walls did not manage were “dirty.” (Id.) Walls alleges

 that after he received his personnel files, Smith issued another disciplinary write-up and that

 the write-up falsely indicated that Walls “refused to sign” the document. (Id.) Walls alleges

 that he discovered at least three other write-ups in which Smith allegedly forged his signature.

 (Id. ¶ 15.) Walls alleges that Smith “did not forge the signature of younger employees on

 counseling statements.” (Id.)




                                                 3
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 4 of 15                                PageID 123




         Walls only asserts a single ADEA disparate treatment claim. 1 (Id. ¶¶ 16–18.)


         B.       Chastity Gordon-Fortune’s Sexual Harassment and Retaliation Case
                  Against Sterling Jewelers
         On April 18, 2020, Chastity Gordon-Fortune filed her Motion to Intervene. (ECF No.

 23; Complaint in Intervention, ECF No. 23-1.) Plaintiff asserts claims of sexual harassment

 and retaliation under Title VII and the Tennessee Human Rights Act, Tenn. Code Ann. § 4-

 21-101, et seq. (ECF No. 32-1 ¶ 1.)


         Gordon-Fortune is a 22-year-old female who in May 2015 began working as a sales

 associate and later held the positions of assistant and general manager at several of

 Defendant’s Kay Jewelers locations. (Id. ¶ 4.) Gordon-Fortune alleges Eric Smith (the same

 district manager who supervised Walls) sexually harassed her and then retaliated against her

 for filing complaints of sexual harassment. (Id. ¶¶ 4–5.) Plaintiff alleges that after she began

 working as an assistant manager at Defendant’s Corinth, Mississippi Kay Jewelers store,

 Smith “started making inappropriate comments and threats” that included “ask[ing] [Gordon-

 Fortune] to come to his hotel and tell her husband that the alarm at the store had gone off so

 she could get home late.” (Id. ¶ 4.) Gordon-Fortune also alleges that after returning from

 maternity leave in 2017, Smith “asked Fortune how her breast milk tasted.” (Id.) Gordon-

 Fortune further alleges that after Smith transferred her to the Kay Jewelers located in

 Southaven, Mississippi, she learned that Smith had sexually harassed and later terminated a

 coworker, with whom he had an affair. (Id. ¶ 5.) Gordon-Fortune alleges that her coworker

 filed a complaint against Smith. (Id.) Smith allegedly asked her if she had “said anything to

 HR?” (Id.) Gordon-Fortune alleges that he “vowed to [Gordon-Fortune] that he would fire


 1
  Walls and Defendant stipulated to the dismissal of Walls’s Tennessee Human Rights Act claim (ECF No. 15),
 which the Court dismissed on March 3, 2020 (ECF No. 18).

                                                      4
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 5 of 15                           PageID 124




 employees for ‘running their mouth’ and that he would ‘clean house’ and get rid of managers

 who want to ‘talk . . . .’” (Id.)


         Gordon-Fortune alleges that Defendant “routinely conducts ruse ‘investigations’

 which are designed solely to protect Sterling and its managers from the consequences of

 wrongdoing.” (Id. ¶ 6.) Gordon-Fortune alleges that these “ruse investigations . . . cleared

 [Smith] of wrongdoing and only emboldened his sexual harassment of [Gordon-Fortune].”

 (Id. ¶ 7.) Gordon-Fortune alleges that after this investigation, Smith invited her into the lobby

 of his hotel for “coaching” and proceeded to make inappropriate comments about Gordon-

 Fortune’s lips and breasts. (Id.) She further alleges that as she left the hotel room, he

 physically accosted her in a sexual manner. (Id. ¶ 8.) After Gordon-Fortune rebuffed his

 advances, Smith stated “OK, OK, we will see how far your career goes.” (Id.) Smith also

 allegedly made several inappropriate comments and harassed Gordon-Fortune at a Sterling

 Jewelers management meeting in Anaheim, California in October 2018. (Id. ¶ 9.)

         In July 2018, Gordon-Fortune was promoted to manager of the Kay Jewelers located

 in Collierville, Tennessee, the “location [that] was formerly managed by John Walls.” (Id.

 ¶ 10.) Gordon-Fortune alleges that Smith referred to Walls as an “old-timer” that “needed to

 go.” (Id.) Gordon-Fortune further alleges that Smith continued to sexually harass her. (Id.)

 She filed a complaint against Smith with Sterling Jewelers, but Gordon-Fortune alleges that

 Defendant failed to respond to the incident. (Id.) Specifically, Gordon-Fortune alleges that

 Nick Slaubaugh, one of Sterling Jewelers’ internal affairs investigators, reached out to her and

 “was read and treated [Gordon-Fortune] with disrespect . . . .” (Id. ¶ 12.)

         After Gordon-Fortune filed a charge of discrimination with the EEOC on or about

 December 2019 alleging sexual harassment, Smith conducted a “surprise ‘audit’ of her store.”

                                                 5
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 6 of 15                        PageID 125




 (Id. ¶¶ 12–13.) Gordon-Fortune alleges that she was denied a $13,000 bonus at the end of

 2019 and that her furlough in April 2020 was a pretext for retaliation. (Id. ¶ 13.) Gordon-

 Fortune seeks backpay and benefits, reinstatement, her 2019 bonus, and pecuniary damages.

 (Id. ¶ 14.) Gordon-Fortune also seeks punitive damages and attorneys’ fees. (Id. ¶ 15.)

 II.     LEGAL STANDARD


         Federal Rule of Civil Procedure 24(b) provides, “[o]n timely motion, the court may

 permit anyone to intervene who . . . has a claim or defense that shares with the main action a

 common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). “In exercising its discretion,

 the court must consider whether the intervention will unduly delay or prejudice the

 adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3); see also Coalition to

 Defend Affirmative Action v. Granolm, 501 F.3d 775, 784 (6th Cir. 2007). “So long as the

 motion for intervention is timely and there is at least one common question of law or fact, the

 balancing of undue delay, prejudice to the original parties, and any other relevant factors is a

 matter left to the discretion of the court.” Edmonds v. Berhe, No. 1:18-cv-1222-STA-jay,

 2019 WL 3021220, at *1 (W.D. Tenn. July 10, 2019) (quoting League of Women Voters of

 Mich. v. Johnson, 902 F.3d 572, 577 (6th Cir. 2018)) (internal quotation marks omitted).


         A Rule 24 motion to intervene must be timely. See NAACP v. New York, 413 U.S.

 345, 365 (1973). In determining whether a motion to intervene is timely, courts are guided by

 six factors:


         (1) the point to which the suit has progressed; (2) the purpose for which
         intervention is sought; (3) the length of time preceding the application during
         which the proposed intervenor knew or should have known of its interest in the
         case; (4) the prejudice to the original parties due to the proposed intervenor's
         failure to promptly intervene after they knew or reasonably should have known


                                                 6
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 7 of 15                        PageID 126




        of their interest in the case; and (5) the existence of unusual circumstances
        weighing in favor of or against intervention.


 Edmonds, 2019 WL 3021220, at *1 (citing Blount-Hill v. Zelman, 636 F.3d 278, 283 (6th Cir.

 2011)). “[T]he absolute measure of the time between the filing of the complaint and the

 motion to intervene is one of the least important circumstances to be considered in deciding

 whether a motion is timely.” Monroe v. Jackson-Madison Cty. Sch. Sys. Bd. of Educ., No.

 72-1327, 2007 WL 1485267, at *3 (W.D. Tenn. May 18, 2007) (quoting Stupak-Thrall v.

 Glickman, 226 F.3d 467, 475 (6th Cir. 2000)) (internal quotation marks omitted). The

 “critical factor” is the steps taken along the litigation path between the filing of the complaint

 and the filing of the motion to intervene. Id.


        In deciding the issue of permissive intervention, “the [C]ourt will accept as true all

 well-pleaded, nonconclusory allegations in the motion to intervene, in the proposed complaint

 or answer in intervention, and in declarations supporting the motion . . . .” Martin v. Corr.

 Corp. of Am., 231 F.R.D. 532, 536 (W.D. Tenn. 2005) (quoting 6 James Wm. Moore,

 Moore’s Federal Practice, § 24.01[1][a] (3d ed. 2005)) (internal quotation marks omitted).

 Rule 24(b) also should be “broadly construed in favor of potential intervenors.” Stupak-

 Thrall v. Glickman, 226 F.3d 467, 472 (6th Cir. 2000) (quoting Purnell v. Akron, 925 F.2d

 941, 950 (6th Cir. 1991)).


 III.   ANALYSIS


        The Court first finds that Gordon-Fortune’s motion is timely. Walls’s case is still

 progressing, and the Parties are engaged in discovery, which is not set to close until October

 26, 2020. (See ECF No. 19 at PageID 56.) Gordon-Fortune’s request also appears to be a



                                                  7
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 8 of 15                        PageID 127




 good faith effort to join an ongoing case that she asserts arises out of the same operative facts

 and legal issues. See Edmonds, 2019 WL 3021220, at *1 (“the purpose for which intervention

 is sought”). Gordon-Fortune was terminated from her position at Sterling Jewelers in April

 2020, indicating that she could not have brought her suit for retaliatory discharge before April

 2020. See Id. (“the length of time preceding the application during which the proposed

 intervenor knew or should have known of its interest in the case”). Gordon-Fortune’s delay in

 filing the Motion does not itself prejudice Defendant or Walls, nor do the facts and

 circumstances counsel against finding the motion timely. See id. Finally, the Motion was

 filed before the deadline for the filing of motions to join parties, which passed on April 21,

 2020. (See ECF No. 19 at PageID 56.)


        Although the Motion is timely, the Court will deny Gordon-Fortune’s Motion.

 Gordon-Fortune’s case does not share common questions of law or fact. Additionally,

 allowing Gordon-Fortune to intervene would unduly prejudice Defendant, would

 unnecessarily complicate a single-issue employment discrimination case, and is not the least

 intrusive means to protect Gordon-Fortune’s rights. See Johnson, 902 F.3d at 577.


        A.     Gordon-Fortune’s proposed intervenor complaint shares at least one
        question of common law or fact.

        The same analysis governing whether a case presents a common question of law or

 fact in the context of Rule 20(a), 23(a)(2), and Rule 42(a) motions also governs whether

 Gordon-Fortune’s proposed intervenor complaint presents a common question of law or fact.

 7C Charles Alan Wright & Arther R. Miller, Federal Practice and Procedure, § 1911 (3d ed.).

 The common question of law or fact inquiry is also a more relaxed standard than the standard

 for proving intervention as of right under Rule 24(a). See Clarke v. Baptist Mem’l Healthcare


                                                 8
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 9 of 15                        PageID 128




 Corp., 2014 WL 12626322, at *3 (W.D. Tenn. July 9, 2014) (citing Stupack-Thrall, 226 F.3d

 at 472); see also Purnell, 925 F.2d at 950 (construing all inferences in favor of intervenor).

 Despite this relaxed standard, the Court does not agree with Gordon-Fortune that her case

 shares common issues of law or fact with John Walls’s case.


        Walls’s ADEA claim arises out of conduct that is wholly distinct from Gordon-

 Fortune’s claims of sexual harassment and retaliation. Finding that Eric Smith sexually

 harassed Gordon-Fortune, that Smith furloughed Gordon-Fortune in retaliation for her

 complaints of sexual harassment against him, or that Sterling Jewelers failed to properly

 investigate her complaints of sexual harassment against Eric Smith do not affect Walls’s

 disparate treatment claim. See supra Sec. I. Employment discrimination claims like those

 brought against Defendant by Walls and Gordon Fortune “are unique to each individual

 complainant” and do not lend themselves to joint resolution. Seils v. Rochester City Sch.

 Dist., 199 F.R.D. 506, 512 (W.D.N.Y. 2001); see also Peters v. District of Columbia, 873 F.

 Supp. 2d 158, 219–20 (D.D.C. 2012) (“Other courts have similarly denied intervention in

 discrimination cases for failure to show a common question of law or fact ‘where they allege

 disparate treatment claims that are unique to each individual complainant.’” (quoting Jones v.

 GES Exposition Servs., Inc., 2004 WL 2011396, at *9 (N.D. Ill. Sept. 7, 2004)).). Gordon-

 Fortune’s intervention in the case would be the equivalent of the filing of a new lawsuit

 against Defendant, based on separate statutes and separate claims of sexual harassment and

 retaliation. See Deus v. Allstate Ins. Co., 15 F.3d 506, 525 (5th Cir. 1994) (“The intervention

 rule is . . . not intended to allow the creation of whole new lawsuits by the intervenors.”); see

 also Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998) (affirming district court’s




                                                 9
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 10 of 15                       PageID 129




 decision to deny intervention in case involving several individuals alleging distinct claims of

 disparate treatment under Title VII).


        The fact that the testimony of several witnesses may be relevant to the two cases does

 not by itself create common questions of law or fact. Gordon-Fortune asserts that intervention

 is appropriate because she will be a valuable witness in Walls’s case. (ECF No. 23 at PageID

 70–71.) Although Gordon-Fortune may ultimately testify in Walls’s case as to Eric Smith’s

 “discriminatory behavior as to older Sterling [Jewelers] workers . . . and Smith’s admission

 that he ‘forced John Walls out,’” her testimony does not demonstrate that the two cases share

 a common question of law or fact. It only demonstrates that she could be a potential fact

 witness to support Walls’s case. See Seils, 199 F.R.D. at 513 (“The fact that a plaintiff may

 attempt to introduce evidence relating to the treatment of a proposed intervenor at trial in the

 instant matter does not create ‘common issues of law or fact’ warranting intervention.”); see

 also Sidari v. Orleans Cty., 174 F.R.D. 275, 286 (W.D.N.Y. 1996) (“The fact that plaintiff

 may attempt to introduce evidence relating to the treatment of Fowlks at trial in the instant

 matter does not create ‘common issues of law or fact’ warranting intervention.”). Plaintiff

 also points to Nick Slabaugh as a “common witness in both cases,” but his testimony appears

 to have no bearing on Walls’s case. His testimony would directly relate to the inadequacy of

 Sterling Jewelers’s investigations into complaints of sexual harassment against Smith, which

 has no bearing on Walls’s age discrimination case. (Id. at PageID 71–72.)


        Gordon-Fortune also asserts that her and Walls’s cases will require resolution of the

 same affirmative defenses. (Id. at PageID 72–73.) Specifically, Gordon-Fortune asserts,

 “Walls and Fortune will both endeavor to show that Sterling has, for many years, conducted

 ruse ‘investigations’ designed only to protect Sterling and its managers from the consequences

                                                10
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 11 of 15                                        PageID 130




 of their wrongdoing.” (Id.) This affirmative defense is not relevant to Walls’s Complaint,

 because his Complaint does not put at issue Sterling Jewelers’ failure to investigate

 complaints he filed against Smith, nor does it require inquiry into the adequacy of Sterling

 Jewelers’ internal investigations and complaint procedures. 2 (See ECF No. 1.)


          Even if Walls were to present evidence demonstrating that Sterling Jewelers

 insufficiently investigated complaints of age discrimination or sexual harassment to rebut

 Defendant’s affirmative defense, that fact does not justify intervention under Rule 24(b).

 Granting Gordon-Fortune’s Motion on these grounds alone would impermissibly expand the

 scope of Rule 24(b)(1)(A), as the Rule only allows intervention by a complainant “who . . .

 has a claim or defense that shares with the main action a common question of law or fact.”

 Fed. R. Civ. P. 24(b)(1)(A) (emphasis added). Gordon-Fortune does not have an affirmative

 defense; she would be the plaintiff in her case. Additionally, the Court would extend Rule

 24(b) beyond its permissible limits if it were to find that Defendant’s assertion of “similar

 responses” in both Walls’s and Gordon-Fortune’s cases “necessarily indicates a common

 question of law or fact.” Bay Mills Indian Cmty. v. Snyder, 720 F. App’x 754, 757 (6th Cir.

 2018). Such a finding would allow “any party wishing to intervene to support one side of a

 lawsuit” to do so by “simply reiterat[ing] the pleadings of one side,” which Rule 24(b) does

 not allow. Id. at 757–58.


          In summary, the Court finds that Gordon-Fortune has not demonstrated that her

 proposed intervenor complaint shares common questions of law or fact supporting permissive

 intervention under Rule 24(b)(1).


 2
   The Complaint does allege that Eric Smith issued fraudulent “write-ups” of Plaintiff Walls (ECF No. 1 ¶¶ 14–
 15), but, even construing all inferences in favor of the intervening party, the Court does not find that this would
 reasonably require proof of Defendant’s failure to properly investigate alleged incidences of sexual harassment.

                                                          11
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 12 of 15                       PageID 131




        B.      Granting Gordon-Fortune’s Rule 24(b) Motion to Intervene would unduly
        prejudice Defendant, would unnecessarily complicate Walls’s case, and is not the
        least intrusive means to protect Gordon-Fortune’s rights.
        Even if Gordon-Fortune’s case shared a single question of law or fact with Walls’s

 case, which it does not, the Court would still not grant the Motion. Allowing Gordon-Fortune

 to intervene would “unduly delay or prejudice the adjudication of the original parties’ rights.”

 Fed. R. Civ. P. 24(b)(3).


        The addition of Gordon-Fortune’s Title VII sexual harassment and retaliation claims to

 Walls’s case would “needlessly complicate the trial in this matter . . . .” Seils, 199 F.R.D. at

 513; see also Peters, 873 F. Supp. 2d at 220 (“The differences in each Movant and plaintiff's

 experiences would unduly complicate and confuse the circumstances that apply to each

 party.”). ADEA and Title VII cases are analyzed under different burden-shifting frameworks

 and apply different standards of causation. For example, an ADEA claim requires proof of

 “but for” causation, Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176 (2009), whereas a Title

 VII sexual harassment claim applies a motivating factor standard of causation, see Trepka v.

 Bd. of Educ., 28 F. App’x 455, 461 (6th Cir. 2002) (“[A]n employee must demonstrate that

 the allegedly harassing conduct was motivated by a bias towards the employee's protected

 class.”). Walls’s ADEA claim also requires proof of an adverse employment action, see

 Mickey v. Zeidler Tool and Die Co., 516 F.3d 516, 521 (6th Cir. 2008), whereas Gordon-

 Fortune’s hostile work environment claim does not, see Blackburn v. Shelby Cty., 770 F.

 Supp. 2d 896, 931–32 (W.D. Tenn. 2011) (discussing the elements of a Title VII hostile work

 environment claim). Including Gordon-Fortune’s distinct statutory claims would therefore

 unnecessarily add complexity to two relatively straightforward employment discrimination

 cases. See Seils, 199 F.R.D. at 513.


                                                 12
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 13 of 15                      PageID 132




        Gordon-Fortune’s requested intervention would also necessarily prejudice the rights of

 existing parties in the case. See Fed. R. Civ. P. 24(b)(3). Plaintiff Walls seeks reinstatement

 as a remedy in his case. (See ECF No. 1 ¶ 21.) Walls’s last held the position of general

 manager at the Collierville, Tennessee Kay Jewelers. (Id. ¶ 3.) Gordon-Fortune also seeks

 reinstatement. (Proposed Intervenor Complaint, ECF No. 14-1.) At the time of her firing,

 Gordon-Fortune held the position of general manager at the same Kay Jewelers location. (Id.

 ¶ 10.) Both Walls and Gordon-Fortune therefore seek reinstatement to the same position,

 which would necessarily prejudice Walls.


        Gordon-Fortune’s intervention would also prejudice Defendant Sterling Jewelers by

 expanding the scope of the litigation. See Peters, 873 F.3d at 220–21; see also In re Fin.

 Oversight and Mgmt. Bd. for Puerto Rico, 301 F. Supp. 3d 272, 274 (D.P.R. 2017)

 (“[P]ermitting intervention by the UCC would unduly prejudice the existing parties by

 substantially expanding the scope of the litigation.”). As stated supra, Walls and Gordon-

 Fortune’s cases assert unique and distinct claims of employment discrimination. Trying these

 claims together would present significant evidentiary issues. For example, evidence that

 Smith engaged in extensive sexual harassment and that Defendant retaliated against Gordon-

 Fortune by terminating her employment would not be relevant to Walls’s claims of age

 discrimination, and the relevance of any such evidence would be outweighed by the

 significant risk of prejudice to Defendant in Walls’s case. See Fed. R. Evid. 403. Gordon-

 Fortune’s Motion also suggests that she intends to expand the scope of this litigation to

 include evidence of other individuals who were subject to unlawful discrimination and

 harassment while working for Defendant. (See Mot. to Interv., ECF No. 23 at PageID 71–73.)

 Gordon-Fortune asserts that her case and Walls’s case “present the first opportunity for a


                                                13
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 14 of 15                         PageID 133




 court to look inside Sterling’s ‘insidious’ ‘lock box’”; it is not clear such an “opportunity” is

 presented by Walls’s Complaint. (Id. at PageID 73.) This would fundamentally change the

 nature of Walls’s case as alleged in his Complaint.


        Gordon-Fortune also can effectively assert her rights by the filing of a separate suit

 without intervening in this case. See Head v. Jellico Hous. Auth., 870 F.2d 1117, 1124 (6th

 Cir. 1989) (“[A] charge of abuse of discretion in the denial of a motion for permissive

 intervention appears to be almost untenable on its face when the appellant has other adequate

 means of asserting her rights.”); see also Korioth v. Brisco, 523 F.2d 1271, 1279 n.25 (5th Cir.

 1975) (same); Halo Wireless, Inc. v. Tenn. Regulatory Auth., No. 3:12–0302, 2012 WL

 1980718, at *5 (M.D. Tenn. June 1, 2012) (denying Rule 24(b) motions to intervene when the

 intervening plaintiffs “ha[d] a clear alternative route to protecting their rights”); Doe v. Cin-

 Lan, Inc., No. 08–cv–12719, 2011 WL 37970, at *4 (E.D. Mich. Jan. 5, 2011) (“[T]he

 Proposed Intervenors here are able to assert their rights through less disruptive means than

 intervening in this case.”). Gordon-Fortune can easily assert her rights by filing a separate

 lawsuit against her former employer, given that the she was issued a right to sue letter by the

 EEOC and that Title VII’s 90-day filing period has not passed. See Williams v. Sears,

 Roebuck & Co., 143 F. Supp. 2d 941, 944 (W.D. Tenn. 2011); see also 42 U.S.C. § 2000e–

 5(f)(1)). (Apr. 13, 2020 Right to Sue Letter, ECF No. 23-3.) Filing of a separate suit would

 also have no disruptive effect on Walls’s case. See Cin-Lan, Inc., 2011 WL 37970, at *4.


        Finally, Rule 24(b) is not the most appropriate means by which to join these two cases.

 The Federal Rules provide more effective means of joining these cases without imposing the

 burdens associated with permissive intervention. For example, Federal Rule of Civil

 Procedure 42(a) allows parties to consolidate cases for pretrial management to avoid

                                                 14
Case 2:19-cv-02844-JPM-tmp Document 25 Filed 06/01/20 Page 15 of 15                                    PageID 134




 “unnecessary cost or delay.”3 Fed. R. Civ. P. 42(a). Rule 42 importantly allows the Court to

 order separate trials “to avoid prejudice, or to expedite and economize” the action. Fed. R.

 Civ. P. 42(b). Rule 42(a) is also far less disruptive than intervention under Rule 24(b) because

 “[c]ases consolidated under Rule 42(a) . . . retain their separate identity.” Lewis v. ACB Bus.

 Servs., Inc., 135 F.3d 389, 412 (6th Cir. 1998); see also Johnson v. Manhattan Ry. Co., 289

 U.S. 479, 496–97 (1933) (“[C]onsolidation is permitted as a matter of convenience and

 economy in administration, but does not merge suits into a single cause, or change the rights

 of the parties, or make those who are parties in one suit parties in another.”). Because

 Gordon-Fortune’s Motion focuses on the potential for overlapping discovery between her case

 and Walls’s case, Rule 42(a) would appear to be the more appropriate avenue for her intended

 relief.


           In summary, the Court finds that Gordon-Fortune’s intervention in this case would

 unduly prejudice the parties and would needlessly complicate a relatively simple case.

 Gordon-Fortune also has other adequate means of protecting her rights that involve far less

 intrusive means.


 IV.       CONCLUSION

           For the reasons set forth above, the Court DENIES Gordon-Fortune’s Motion to

 Intervene.

           SO ORDERED, this 1st day of June, 2020.
                                                                 /s/ Jon P. McCalla
                                                                JON P. McCALLA
                                                                UNITED STATES DISTRICT JUDGE

 3
  The Court does not suggest that Walls’s and Gordon-Fortune’s cases are candidates for consolidation under
 Rule 42(a). As stated supra, the two cases do not share easily discernible common questions of law or fact. See
 Fed. R. Civ. P. 42(a) (“If actions before the court involve a common question of law or fact . . .” (emphasis
 added)).

                                                       15
